department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel sept number info release date uil cc psi b01 genin-146840-02 reference this letter is in response to your letter dated date on behalf of seeking relief from an inadvertent s_corporation status termination due to the issuance of stock to an ineligible shareholder sec_1361 of the internal_revenue_code defines a s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 of the code provides that a corporation is treated as continuing to be a s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period sec_1_1362-4 of the income_tax regulations clearly states that a corporation that believes that its s_corporation status was inadvertently terminated must request a private_letter_ruling from the internal_revenue_service granting relief from the genin-146840-02 inadvertent termination the regulations require that all relevant facts pertaining to the event including but not limited to the facts described in paragraph b of this section the date of the corporation’s election under sec_1362 a detailed explanation of the event causing termination when and how the event was discovered and the steps taken to return the corporation to small_business status be presented by the taxpayer in the ruling_request additionally sec_1_1362-4 and e of the regulations provide that the commissioner may require any adjustments that are appropriate as such the regulations require that the corporation and all shareholders at any time during the period specified by the commissioner must consent in writing to any adjustments the commissioner deems appropriate each consent should be in the form of a statement agreeing to make the adjustments the statement must be signed by the shareholder in the case of a shareholder consent or a person authorized to sign the return required by sec_6037 in the case of corporate consent sec_1_1362-6 b provides information regarding persons required to sign consents the regulations also provide that the shareholder’s consent statement should include the name address and taxpayer’s identification numbers of the corporation and shareholder and the dates on which the shareholder owned any stock the corporate consent statement must include the name address and taxpayer identification numbers of the corporation and the shareholders finally the regulations specify that in the case of a transfer of stock to an ineligible shareholder that causes the inadvertent termination under sec_1362 of the code the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held the stock in the corporation see sec_1_1362-4 of the income_tax regulations as stated above in order to receive a determination from the commissioner that the termination of a corporation’s s election was inadvertent under sec_1362 of the code the taxpayer must submit a valid and complete request for private_letter_ruling the procedure for submitting such a request is outlined in revproc_2002_01 for your convenience we have included a copy of the revenue_procedure with this letter please note that there is a filing fee required if you decide to seek a private_letter_ruling see appendix a of revproc_2002_01 which is tabbed for your convenience appendix b provides a sample letter_ruling format which should be followed it contains a complete ruling_request with descriptions of what is required finally appendix c is a required checklist that should be filled out and submitted with your private_letter_ruling request to ensure its completeness we appreciate this opportunity to provide you with assistance if you have further questions please contact us at not a toll free number genin-146840-02 sincerely s dianna k miosi dianna k miosi branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure revproc_2002_01
